DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 5/26/22 are acknowledged. Claims 5, and 12-14 have been amended. Claims 6-7, 9-10, 15-22, and 25-26 have been canceled. Claims 1-5, 8, 11-14, 23-24, and 27-28 are pending. 
Claims 12 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/19/18.
Claims 1-5, 8, 11, 13, 23-24, and 27-28 are under examination.
Withdrawn Rejection
The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of Applicant’s amendment thereto. See paragraph 9, page 12 of the previous Office action.
The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of Applicant’s cancelation of the claim.  See paragraph 9, page 12 of the previous Office action.
Maintained Objection and Rejection
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (See paragraph 0105). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Applicant’s Arguments 
Applicant argues that the specification has been amended to remove the embedded hyperlink.
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Paragraph 00112 contains the hyperlink http://genome-engineering.org/gecko/?page_id=15. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8, 11, 13, 23-24, and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The instant claims are drawn to a method of treating or delaying the onset of bone marrow failure in a patient having Fanconi Anemia (FA) comprising administering to the patient a therapeutically effective amount of a compound that inhibits the expression or activity of transforming growth factor beta (TGFβ). 
A method of treating or delaying the onset of bone marrow failure in a patient having Fanconi Anemia (FA) comprising administering to the patient a therapeutically effective amount of a compound that inhibits the expression or activity of transforming growth factor beta (TGFβ) does not meet the written description provision of 35 U.S.C. 112(a). The claims encompass a broad genus of incompletely described compounds. The compounds have the function of inhibiting the expression or activity of TGFβ, and treating or delaying the onset of bone marrow failure in a subject having FA. The specification teaches that the compound is a nucleic acid, an antibody or a small molecule. The nucleic acid is for example an shRNA, siRNA or an sgRNA specific for TGFβ SMAD2, or SMAD3. The antibody is specific for TGFβ or TGFβR1. The small molecule is for example, a DNA dependent protein kinase inhibitor, a SMAD3 inhibitor, a TGFβR1 inhibitor or a MEK1/2 inhibitor. The specification discloses the TGFβ neutralizing antibody GC1008 and knockdown of SMAD3 as compounds having the claimed function(s). 
Although the specification teaches that compounds that inhibit TGFβ expression or activity include nucleic acids, antibodies, and small molecule inhibitors, the claims are not limited to any particular type of compound, or even a specific molecule, as there are numerous molecules involved in TGFβ signaling and could affect its activity. This indicates that there are hundreds, if not thousands, of possible compounds encompassed by the claims. Thus, the claims encompass an indeterminate number of compounds that inhibit expression and activity of TGFβ, and treat or delay the onset of bone marrow failure, and which are physically and chemically different. However, the specification provides limited guidance on the structure required for maintaining the claimed function(s). Therefore, the specification does not provide adequate written description to identify the broad and variable genus of substances because, inter alia, the specification does not disclose a correlation between the necessary structure of the substance and the function(s) recited in the claims; and thus, the specification does not distinguish the claimed genus from others, except by function. Accordingly, the specification does not define any structural features commonly possessed by members of the genus, because while the description of an ability of the claimed substance may generically describe the molecules function, it does not describe the substance itself. A definition by function does not suffice to define the genus because it is only an indication of what the substance itself. A definition by function does not suffice to define the genus because it is only an indication of what the substance does, rather than what it is; therefore, it is only a definition of a useful result rather than a definition of what achieve the result. In addition, because the genus of compounds is highly variable (i.e. each substance would necessarily have a unique structure; see MPEP 2434), the generic description of the compound is insufficient to describe the genus. 
A biomolecule sequence described only be a functional characteristics, without any known or disclosed correlation between that function and the structure of the sequence, normally is not sufficient identifying characteristics for written description purposes, even when accompanied by a method of obtaining the agent. The specification does not adequately describe the correlation between the chemical structure and function of the genus, such as structural domains or motifs that are essential and distinguish members of the genus from those excluded. Thus, the specification does not provide substantive evidence for possession of this large and variable genus, encompassing a massive number of partial structures claimed only by a functional characteristic. Accordingly, one of skill in the art would not conclude Applicant was in possession of the entire genus claimed.
Additionally, the specification does not provide a representative number of species commensurate with the scope of the genus. The specification clearly sets forth a correlation between the TGFβ neutralizing antibody GC1008 and knockdown of SMAD3, and the function of inhibiting TGFβ expression and activity and treating or reducing the onset of bone marrow failure; this correlation does not appear to be present in the breadth of the claims. As noted above, the claims encompass a vast genus of compounds that target any molecule that affects TGFβ expression and activity, and are of varying biological genera. Thus, there is substantial variation among the members of the genus because of the numerous options and combinations permitted. The two species disclosed are not deemed to be representative of the vast genus of compounds, each of which would have a different structure from the species disclosed.
Although there is no specific number of species that must be disclosed, the Courts have held that for inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). Therefore, the specification provides insufficient written description to support the genus encompassed by the claims.
Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 19 USPQ2d 1111, (Fed. Cir. 1991), makes clear that “Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116.)
With the exception the TGFβ neutralizing antibody GC1008 and knockdown of SMAD3, the skilled artisan cannot envision the detailed chemical structure of the encompassed biomolecules, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines Inc., 107 F.3d 1565,1572, 41 USPQ2d 1961,1966(1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d 1966.
In Ariad Pharrns., Inc. v. Eh Lilly & Co., 598 F.3d 1336,1351 (Fed. Cir. 2010), the court held that a “sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize’ the members of the genus." Ariad, 598 F.Bd at 1350.
”[A]n adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” Id. Although “functional claim language can meet the written description requirement when the art has established a correlation between structure and function," "merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genu and showing that one has invented a genus and not just a species.”ld.
The specification teaches that the compound is a nucleic acid, an antibody or a small molecule. The nucleic acid is for example an shRNA, siRNA or an sgRNA specific for TGFβ SMAD2, or SMAD3. The antibody is specific for TGFβ or TGFβR1. The small molecule is for example, a DNA dependent protein kinase inhibitor, a SMAD3 inhibitor, a TGFβR1 inhibitor or a MEK1/2 inhibitor. Thus, the term “compound” encompasses varying genera of biomolecules.  However, the specification does not provide any specific structure for the agents and only defines the agent by their effect (i.e., inhibit TGFβ expression and activity, and treat or delay the onset of bone marrow failure). The instant claims thereby encompass many genera of chemical and biological molecules, without any described structure that is required for the molecules to perform the required functions. 
Regarding nucleic acid-based agents, the efficacy of any possible RNA interference therapeutic modality is highly unpredictable. This unpredictability stems from an inability to predict the effects of any particular sequence the expression or function of any target. As taught by Aagaard et al. (Advanced Drug Delivery Reviews 59 (2007) 75-86), the development of RNAi based therapeutics faces several challenges, including the need for controllable or moderate promoter systems and therapeutics that are efficient at low doses (see page 79), the ability of an unpredictable number of sequences to stimulate immune responses, such as type I interferon responses (see page 79), competition with cellular RNAi components (see page 83), the side effect of suppressing off targets (see page 80), and challenging delivery (see page 83). The success of antisense strategies, including anti-RNA and anti-DNA strategies are also highly unpredictable. Warzocha et al. (Leukemia and Lymphoma, Vol. 24. pp. 267-281) teach that the efficacy of antisense effects varies between different targeted sites of RNA molecules and three-dimensional RNA structures (see page 269), while DNA- targeting strategies have numerous problems including a restricted number of DNA sequences that can form triple helices at appropriate positions within genes and the inaccessibility of particular sequences due to histones and other proteins (see page 269). These references demonstrate that variation in RNA or DNA based therapeutics will often dramatically affect the biological activity and characteristics of the intended therapeutic. Given the teachings of Aagaard et al. and Warzocha et al., the claimed RNA and DNA therapeutics could not be predicted based on the targets selected or similarities to the disclosed example therapeutics. Therefore, it is impossible for one of skill in the art to predict that any particular encompassed RNA or DNA based therapeutic, such as RNAi molecules and antisense oligonucleotides, would function to decrease expression or function of a target gene or protein, or treat disease.
Regarding the encompassed antibodies, the claims require various functional characteristics of the claimed antibodies, including the ability to inhibit TGFβ expression or activity and treat or delay the onset of bone marrow failure.  The functional characteristics of antibodies (including binding specificity and affinity are dictated on their structure.  Amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. For example, Vajdos et al. (J Mol Biol. 2002 Jul 5;320(2):415-28 at 416) teaches that, “ … Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen. As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce a functional map of the antigen-binding site."  The art shows an unpredictable effect when making single versus multiple changes to any given CDR. For example, Brown et al. (J Immunol. 1996 May; 156(9):3285-91 at 3290 and Tables 1 and 2), describes how the VH CDR2 of a particular antibody was generally tolerant of single amino acid changes, however the antibody lost binding upon introduction of two amino changes in the same region.
The claims encompass an extremely large number of antibodies that have specific required functions.  The specification does not disclose any species within the instant claims scope and does not provide any guidance as to which binding structures would be required to produce the required functional effects. Therefore, neither the art nor the specification provide a sufficient representative number of antibodies or a sufficient structure-function correlation to meet the written description requirements.
Regarding small molecule inhibitors of a particular protein target, the prediction of binding to a target, much less the inhibitory activity, is highly unpredictable. According to Guido et al (Curr Med Chem. 2008; 15(1):37-46), accurately predicting the binding affinity of new drug candidates remains a major challenge in drug discovery (see page 37).  There are a vast number of possible compounds that may function as an inhibitor of a soluble cytotoxic receptor, many of which have likely not been discovered. Relying on virtual screening also lends unpredictability to the art regarding identification of molecules that would be capable of the required functions of the instant claims. Guido et al teach that there are two main complex issues with predicting activity for a small molecule: accurate structural modeling and/or correct prediction of activity (see page 40). As taught by Clark et al (J. Med. Chem., 2014, 57 (12), pp 5023–5038), even when guided by structural data, developing selective structure-activity relationships has been challenging owing to the similarities of the enzymes (see page 5028). Therefore, it is impossible for one of skill in the art to predict that any particular encompassed small molecule therapeutic would function to inhibit a particular protein, or treat disease. 
Applicant has provided little or no descriptive support beyond the mere presentation of generic or partially named structures to enable one of ordinary skill in the art to determine the actual structural composition of the claimed genus of compounds. Although the prior art outlines art-recognized procedures for producing and screening for various compounds, this is not sufficient to impart possession of the genera of compounds that inhibits the expression or activity of TGFβ to Applicant.  Even if a few structurally identifiable composition components were described in the specification, they may not be sufficient, as the ordinary artisan would not necessarily immediately recognize how to put them together in such a way as to form a completely constructed biomolecule carriers such that one would be able to distinguish it from the biomolecule carriers of the prior art.  Without an adequate structural description of the claimed components and descriptive support on how to put them together, one of ordinary skill in the art would not be reasonably apprised that Applicant was in possession of the genus of silica-based biomolecule carriers as claimed.
While “examples explicitly covering the full scope of the claim language” typically will not be required, a sufficient number of representative species must be included to “demonstrate that the patentee possessed the full scope of the [claimed] invention.” Lizardtech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1732 (Fed. Cir. 2005).  
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features (see, Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1895 (Fed. Cir. 2004); accord Ex Parte Kubin, 2007-0819, BPAI 31 May 2007, opinion at p. 16, paragraph 1).  The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116). 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
Applicant’s Arguments
Applicant argues that there is a species election in place, and the statement of rejection goes beyond the elected species.
Applicant argues that one of skill in the art reading the specification would have recognized that what was discovered by the inventors was that inhibition of TGFβ signaling pathways rescues the growth of bone marrow cells in patients with FA, and as such, would have also recognized that any compound that can inhibit TGFβ or TGFβR1 would work in the present claims. Applicant argues that the disclosure is not about new compounds that can inhibit TGFβ or TGFβR1, but rather methods of using a compound that can inhibit TGFβ or TGFβR1 to treat or delay the onset of bone marrow failure in a patient having FA.
Applicant argues that the examples show that the inventors discovered a novel mechanism for bone marrow failure in FA, wherein the TGFβ pathway is hyper-activated. Application argues that the inventors show that inhibition of the TGFβ pathway led to enhanced FA cellular growth, an increase in DNA repair activity, and an overall rescue in functional defects of HSPCs. Applicant argues that based on the examples provided in the specification, one of skill in the art would have recognized that the claimed invention relates to inhibiting TGFβ pathway to treat or delay FA, and that this can be done with any TGFβ inhibitor. Application argues that the specification provides ample description of what is encompassed by a TGFβ inhibitor. Applicant argues that examples of TGFβ inhibitors defined in paragraphs 0046-0056 of the specification. Applicant argues that for example, paragraph 0048 notes that, “A TGFβ inhibitor is a compound that decrease expression or activity of TGFβ. A decreased in TGFβ  activity is defined by a reduction of a biological function of TGFβ. A TGFβ inhibitor can neutralize TGFβ, interfere with binding of TGFβ to its receptor or inhibits a component of the TGFβ signaling pathway, such as SMAD3, MEK, or pERK1/2.” Applicant argues that the subsequent paragraphs provide several examples of TGFβ inhibitor, which are well-known in the art at the time of filing. Applicant argues that when viewing the examples and description provided in the specification, one of skill in the art would have recognized Applicant to have been in possession of the presently claimed invention and that one of skill in the art would have known that any compound that inhibits TGFβ would have been expected to work in the claimed method. 
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. 
In response to Applicant’s argument that there is a species election in place, and the statement of rejection goes beyond the elected species, the generic claim was evaluated based upon the claim language as a whole. The independent claim broadly encompasses any compound that that inhibits the expression or activity of TGFβ, and is not limited to any particular species of compound. Accordingly, the claim was evaluated under 35 U.S.C. 112(a) for all that it encompasses, including the elected species of antibody and the non-elected species of inhibitors (i.e., nucleic acid and small molecules).  For purposes of searching and applying prior art, the claims have been limited to the elected species of antibody.
In response to Applicant’s argument that the specification describes ample TGFβ inhibitors and the instant method can be practiced with any TGFβ inhibitor, the species disclosed in the specification are not commensurate in scope with the instant claims. The instant claims are not limited to any particular compound or class of compounds, and thus, the genus encompasses hundreds of thousands of inhibitors described only by their function of inhibiting the activity or expression of TGFβ. The breadth of the TGFβ inhibitors is exemplified by the specification, which teaches that a TGFβ can neutralize TGFβ, interfere with binding of TGFβ to its receptor or inhibits a component of the TGFβ signaling pathway such as SMA3, MEK, or pERK1.2. It should be noted that this definition of TGFβ inhibitors describes the function of the inhibitor and does not provide a description of the inhibitors itself. The specification teaches that the TGFβ inhibitor can be small molecules, antibodies or nucleic acid inhibitors. The specification teaches that small molecules can be e.g., nucleic acids, peptides, polypeptides, peptidomimetics, carbohydrates, lipids, or other organic molecules. The TGFβ inhibitor can be  an antibody or fragment thereof specific to TGFβ or TGFβR1. The TGFβ inhibitor can be a nucleic acid molecule, e.g., an antisense TGFB nucleic acid, a TGFβ -specific short-interfering RNA, or a TGFB-specific ribozyme. The specification teaches that alternatively, the TGFβ inhibitor is for example an antisense SMAD3 nucleic acid, a SMAD3 -specific short-interfering RNA, or a SMAD3-specific ribozyme. Thus, the genus of TGFβ inhibitors encompasses inhibitors of various molecules involved in the TGFβ signaling pathway and is indeed, quite vast.  
Although the specification exemplifies the claimed method with SMAD3 knockdown and an anti-TGFβ antibody (See examples 7-10), the specification provides no guidance regarding other inhibitors that have the claimed function of inhibition TGFβ expression or activity and treating or delaying bone marrow failure. That is, specification does not explain how one of skill in the art can distinguish effective compounds from ineffective compounds. Identifying such agents that have the function of inhibiting TGFβ activity or expression would require testing because one of skill in the art could not immediately envisage which embodiments would have the claimed function, and therefore, encompassed by the claimed genus. The fact that testing is necessary to identify the relevant embodiments means that the invention is not adequately described in a manner that would demonstrate to one of skill in the art that Applicant had 
Claim Status
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        


/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646